Case: 11-20142     Document: 00511817673         Page: 1     Date Filed: 04/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 11, 2012
                                     No. 11-20142
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JONATHAN SIROS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-646-2


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Jonathan Siros appeals the 262-month sentence imposed after he pleaded
guilty to conspiracy to possess with intent to distribute 500 grams or more of a
mixture or substance containing cocaine. Although the government invokes the
provision in Siros’s written plea agreement that waived his right to appeal the
sentence, we need not decide whether to enforce the appeal waiver in this case
because Siros’s claims are meritless. See United States v. Story, 439 F.3d 226,
230–31 (5th Cir. 2006).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20142    Document: 00511817673      Page: 2   Date Filed: 04/11/2012

                                  No. 11-20142

      “[Q]uantities of drugs not specified in the count of conviction may be
considered in determining the offense level.” U.S.S.G. § 2D1.1 cmt. n.12. Siros
argues that the district court should not have included a separate four-kilogram
cocaine transaction in the calculation of his drug quantity because the
presentence report (PSR) lacked sufficient indicia of reliability. We review for
clear error. United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).
Here, the PSR’s description of the events came from drug seizures, wiretaps, and
the debriefings of a confidential source. The information in the PSR was
consistent with the written factual basis for Siros’s guilty plea, his admissions
at the rearraignment, and statements by his co-defendant.            “Because no
testimony or other evidence was submitted to rebut the information in the PSR,
the district court was free to adopt the PSR’s findings without further inquiry
or explanation.” United States v. Rodriguez, 602 F.3d 346, 363 (5th Cir. 2010).
There was no clear error.
      “If the defendant clearly demonstrates acceptance of responsibility for his
offense,” the district court may reduce his offense level. § 3E1.1(a). Siros argues
that the district court erred in denying him such a reduction. However, “a
defendant who falsely denies, or frivolously contests, relevant conduct that the
court determines to be true has acted in a manner inconsistent with acceptance
of responsibility.” § 3E1.1 cmt. n.1(a). Siros contested the district court’s
findings that he was an organizer or leader of criminal activity, that he
possessed firearms, and that he was involved in other relevant conduct. Some
of his denials were inconsistent with his own admissions to the court. He cannot
show that the district court’s finding that he did not clearly demonstrate
acceptance of responsibility for his offense was “without foundation.” United
States v. Rudzavice, 586 F.3d 310, 315 (5th Cir. 2009) (internal quotation marks
and footnote citation omitted).
      AFFIRMED.



                                        2